Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of Group I claims 1-12 in the reply filed on 01/24/22 is acknowledged.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044) and in view of Leussler et al. (US 2015/0051475). 

3.	Addressing claim 1, Sabet discloses an ultrasound system, comprising: 
at least one ultrasound transducer (see [0028-0029]; ultrasound imaging and treatment transducer); 
and a controller configured to control a dose of ultrasound energy applied to the subject, wherein the controller is configured to: receive image data of tissue of the subject from the ultrasound transducer (see [0029] and [0164]; receive ultrasound image data from ultrasound image transducer; control the duration and intensity is control dose of ultrasound); 
focus the ultrasound transducer on a plurality of regions of interest and control the ultrasound transducer to apply ultrasound energy distributed between the plurality of regions of interest to cause tissue displacement of each region of interest (see [0028]; apply therapeutic ultrasound to one or more organs is focus ultrasound on plurality of organs (regions of interest); the therapeutic ultrasound cause tissue displacement of each region of interest).
Sabet does not disclose transducer comprising a plurality of elements; divide the image data of the tissue into a plurality of segments representative of the tissue and each region of interest being located within a different segment of the plurality of segments. In the same field of endeavor, Leussler discloses transducer comprising a plurality of elements (see [0089]); divide the image data of the tissue into a plurality of segments representative of the tissue and each region of interest being located within a different segment of the plurality of segments (see [0042]; divide into different regions/segment base on tissue type or organs; each organ/tissue type (region of interest) is in different region/segment). It would have been obvious to one of ordinary 

4.	Addressing claims 2 and 10, Leussler discloses:
wherein the tissue comprises a first organ and a second organ different than the first organ, and wherein a first region of interest of the plurality of regions of interest is in the first organ and a second region of interest of the plurality of regions of interest is in the second organ (see [0042], segment base on different organs; first region of interest is in first organ and second region of interest is in a second and different organ; an organ contain many different region of interest);
wherein the first region of interest is in a first organ and the second region of interest is in a second organ different than the first organ, and wherein the first ultrasound energy is a greater fraction of the dose than the second ultrasound energy (Sabet in view of Leussler is capable of performing this function).




wherein at least 75% of the dose is applied to the first organ (Sabet’s system is capable of performing this function). 
wherein the first organ is a pancreas, spleen, or liver (see [0028]).
wherein the tissue comprises an organ, and wherein the plurality of regions of interest are in the organ (see [0028]; an organ has many regions of interest).

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044), in view of Leussler et al. (US 2015/0051475) and further in view of Krocak et al. (US 2015/0290476).  

6.	Addressing claim 6, Sabet does not disclose stimulate below selected threshold of ultrasound energy. In the same field of endeavor, Krocak disclosed stimulate below selected threshold of ultrasound energy (see [0009]; the selected threshold is the ultrasound imaging level and stimulate below this level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet to have stimulation below selected threshold of ultrasound energy as taught by Krocak because this provide effectively non-thermal treatment (see [0009]).

s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044), in view of Leussler et al. (US 2015/0051475) and further in view of Mishelevich (US 2012/0197163).  

8.	Addressing claims 7-8, Sabet does not explicitly disclose concurrently/simultaneously or sequentially/series stimulation of targets (region of interest). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that either concurrently/simultaneously or sequentially/series stimulation of targets or both. There is no other ways. Examiner only relies on Mishelevich to explicitly provides evidence for this obvious limitation (see [0025] and [0032]). 

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044), in view of Leussler et al. (US 2015/0051475) and further in view of Auboiroux et al. (US 2013/021293).  

10.	Addressing claim 9, Sabet does not disclose wherein the controller is configured to control a first subset of the plurality of elements to apply a first ultrasound energy to a first region of interest of the plurality of regions of interest and a second subset of the plurality of ultrasound elements to apply a second ultrasound energy to a second region of interest of the plurality of regions of interest. In the same field of endeavor, which is ultrasound treatment, Auboiroux discloses wherein the controller is configured to control a first subset of the plurality of elements to apply a first ultrasound . 

11.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044), in view of Leussler et al. (US 2015/0051475) and further in view of Sachs et al. (US 2020/0302825).  

12.	Addressing claims 11-12, Sabet does not disclose wherein the tissue displacement is assessed by monitoring a concentration change relative to baseline of one or more molecules and wherein a first molecule of the one or more molecules is TNF-alpha and a second molecule of the one or more molecules is glucose. In the same field of endeavor, which is ultrasound therapy Sach discloses wherein the tissue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793